IN THE SUPREME COURT OF THE STATE OF NEVADA


                   RAMON JACOBO GARCIA,                                     No. 84052
                                     Appellant,
                                 vs.
                   THE STATE OF NEVADA,
                                     Respondent.
                                                                              FILED
                                                                              JAN 1 9 21122

                                                                            asoc%supAE COURT

                                                                               DEPYC
                                        ORDER DISMISSING APPEAL

                               This is a pro se appeal from a district court order denying a
                   "Motion for Recalculation of Good Time Credits Per 81 Legislative Session."
                   Eighth Judicial District Court, Clark County; Michelle Leavitt, Judge.
                               Because no statute or court rule permits an appeal from an
                   order denying a motion for recalculation of good time credits, this court
                   lacks jurisdiction to consider this appeal. Castillo v. State, 106 Nev. 349,
                   352, 792 P.2d 1133, 1135 (1990) (explaining that court has jurisdiction only
                   when statute or court rule provides for appeal). Accordingly, this court
                               ORDERS this appeal DISMISSED.




                                                                     , J.
                                           Silver
                                   •
                                             , J.
                   Cadish



SUPREME COURT
     OF
     NEVADA

101 1947A   440a
                                                                                   AxvicH g
                cc:   Hon. Michelle Leavitt, District Judge
                      Ramon Jacobo Garcia
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF

     NEVADA



(0) 1947A
                                                    9